          Case 1:16-cr-00717-AJN Document 90 Filed 10/26/20 Page 1 of 5




UNITED STATES DISTRICT COURT                                                              10/26/20
SOUTHERN DISTRICT OF NEW YORK


  United States of America,


                 –v–                                                              16-cr-717 (AJN)

                                                                               OPINION & ORDER
  Gerardo Hernandez,

                         Defendant.



ALISON J. NATHAN, District Judge:

   On September 9, 2020, Defendant Gerardo Hernandez filed an emergency motion seeking

Compassionate Release under 18 U.S.C. § 3582(c)(1)(A). For the reasons that follow, his

motion is DENIED.


   I.      Background

   On April 13, 2017, Gerardo Hernandez pled guilty before this Court to conspiracy to commit

armed robbery of individuals believed to be engaged in narcotics trafficking. See Dkt 58. Mr.

Hernandez supplied the loaded firearm as part of the plot to rob the individuals. See Sent. Tr. at

25, Dkt 60. Mr. Hernandez was on supervised release at the time of the offense, and this was his

second federal offense committed while out on supervised release, and fourth conviction overall.

Sent. Tr. 26. Mr. Hernandez was sentenced to 72 months of imprisonment and 3 years of

supervised release. See Dkt. 58. Though a “serious substantial sentence,” the sentence was

below the Stipulated Guidelines Range of 151 to 188 months imprisonment. Sent. Tr. at 24.

   On September 9, 2020, Mr. Hernandez filed a Motion for Compassionate Release. See Dkt.

85 (“Def. Mot.”). Mr. Hernandez asserted that the “extraordinary and compelling” grounds for
          Case 1:16-cr-00717-AJN Document 90 Filed 10/26/20 Page 2 of 5




release were his medical conditions, asthma and diabetes, inter alia, because they pose him

significant risk of suffering serious health complications from COVID-19 and he is at greater

risk of contracting of the virus while incarcerated. Def. Mot. 1, 6. The government filed a

response on September 23, 2020, arguing that Mr. Hernandez’s circumstances do not warrant

release. Dkt. 87 (“Govt. Response”). Mr. Hernandez filed a reply on October 16, 2020. Dkt. 89

(“Reply”).

   II.       Discussion

   “Federal courts are forbidden, as a general matter, to modify a term of imprisonment once it

has been imposed, but the rule of finality is subject to a few narrow exceptions.” Freeman v.

United States, 564 U.S. 522, 526 (2011) (internal citation and quotation marks omitted). The

compassionate-release statute creates one such exception: It allows a court to “reduce” a term of

imprisonment, after considering the factors set forth in 18 U.S.C. § 3553(a), if “it finds that ...

extraordinary and compelling reasons warrant such a reduction . . . and that such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A)(i). Under the recently enacted First Step Act, defendants serving their sentence

may move the Court for compassionate release, as Mr. Hernandez has done here. See United

States v. Gotti, No. 02-cr-743, 2020 WL 497987, at *1 (S.D.N.Y. 2020); United States v. Gross,

No. 15-cr-769, 2020 WL 1673244, at *2 (S.D.N.Y. 2020).

   The Second Circuit has recently held that the Sentencing Commission’s policy statement

§1B1.13 Note 1(D), which instructs that the power to determine what reasons are extraordinary

and compelling remains exclusively with the Bureau of Prisons director, is no longer applicable.

See United States v. Brooker, 2020 WL 5739712 at *6, --- F.3d --- (2020). As such, district
          Case 1:16-cr-00717-AJN Document 90 Filed 10/26/20 Page 3 of 5




courts may “independently [] determine what reasons, for purposes of compassionate release, are

‘extraordinary and compelling.’” Id. at *5.

   The Court has determined that Mr. Hernandez’s medical condition is an “extraordinary and

compelling” circumstance for the purposes of compassionate release. As the government does

not contest, Mr. Hernandez has asthma. See Govt. Response. The Center for Disease Control

has determined that adults of any age with moderate-to-severe asthma “might be at increased risk

from the virus that causes COVID-19.” See https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions. Mr. Hernandez also claims that he has

diabetes, a condition for which the CDC has definitively determined affected persons are at risk

for serious complications. See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.

   The government argues that Mr. Hernandez’s medical situation should not be considered

“extraordinary and compelling,” because his medical records do not show that he has diabetes,

that his asthma is only mild, and he his thirty years old. See Govt. Response.

   The Court need not consider these arguments, because regardless of whether Mr.

Hernandez’s medical condition constitutes an extraordinary and compelling reason for

compassionate release, other considerations warrant against to granting his motion. In addition

to determining that a defendant has an “extraordinary and compelling” reason for release, the

Court must also consider the factors set forth in 18 U.S.C. § 3553(a) and the applicable policy

statements of the Sentencing Commission to determine if release is appropriate. 18 U.S.C. §

3582(c)(1)(A). The Court has determined that compassionate release would be inappropriate

because of the seriousness of Mr. Hernandez’s offense and the risk of danger to the public if he

were released.
          Case 1:16-cr-00717-AJN Document 90 Filed 10/26/20 Page 4 of 5




    First, the Court must consider whether releasing the Defendant would “reflect the seriousness

of the offense . . . promote respect for the law . . . provide just punishment for the offense” and

“afford adequate deterrence to criminal conduct.” 18 U.S.C. § 3553(a)(2)(A), (B). In sentencing

Mr. Hernandez, the Court explained the need to give Mr. Hernandez a substantial sentence to

deter him from recidivating. Sent. Tr. at 28. The Court gave Mr. Hernandez a sentence of 72

months, which was below the guidelines range of 151 to 188 months of imprisonment. The

government explains that, assuming Mr. Hernandez continues to have good behavior, he still has

two and a half years left to serve of his six year sentence. See Letter Response. Such a

significant reduction in Mr. Hernandez’s sentence would not adequately reflect the seriousness

of his offense and would not serve the purpose of deterring Mr. Hernandez from recidivating in

the future.

    Second, the Court must consider the “applicable policy statements issued by the Sentencing

Commission,” 18 U.S.C. § 3582(c)(1)(A), which include consideration of whether releasing the

person from incarceration would impose “a danger to the safety of any other person or to the

community.” U.S.S.G. § 1B1.13(2). Mr. Hernandez’s conduct in the instant offense included

supplying a loaded firearm in an attempt to commit armed robbery. In addition, in 2008 Mr.

Hernandez was convicted of Assault in the Second Degree in New York Supreme Court for

slashing a victim in the ear and abdomen with a knife. Sent. Tr. at 10; PSR at 9. Mr. Hernandez

past criminal history therefore shows a pattern of dangerous and violent conduct that poses a

serious safety risk to the community. And because Mr. Hernandez has a history of committing

offenses while under supervision, the Court finds an increased likelihood that he would continue

to engage in behavior that is dangerous to the public were the Court to grant his motion.
           Case 1:16-cr-00717-AJN Document 90 Filed 10/26/20 Page 5 of 5




   Though the Court finds Mr. Hernandez’s medical condition to be of serious concern during

the current pandemic, the factors of § 3553 and the applicable Sentencing Commission policy

statements compel the Court not to remove his term of incarceration.

   III.     Conclusion

   For the reasons articulated above, Defendant’s motion for compassionate release is DENIED.




          SO ORDERED.

 Dated: October 26, 2020
        New York, New York                      ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge
